                                                                             CLERK'S OFFICE U.S. DIST. COURT
                                                                                     AT ROANOKE, VA
                                                                                           FILED

                                                                                    FEB 0 8 2019
                    IN THE UNITED STATES DISTRICT COURT                          JULIA C. DUDLEY, CLERK
                    FOR THE WESTERN DISTRICT OF VIRGINIA                        BY: (L ~aiMi OK-
                             ROANOKE DIVISION                                       'bmrrY~~

CLARENCE EDWARD                              )
WHITAKER, on behalf of himself               )
and as Administrator of the Estate           )      Case No. 7:17-cv-00055
of Shannon Marie Whitaker,                   )
deceased,                                    )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )
                                             )
HYUNDAI MOTOR COMPANY,                       )      By:   Michael F. Urbanski
et al.,                                      )      Chief United States District Judge
                                             )
       Defendants.                           )

                                            ORDER

       Plaintiff Clarence Edward Whitaker (''Whitaker") filed his Motion in Limine No. 8 to

Preclude Reference, Argument, or Testimony Relating to Abandoned Claims on January 25,

2019. ECF No. 166. Defendants Hyundai Motor Company and Hyundai Motor America,

Inc. ("Defendants") responded on February 1, 2019. ECF No. 189. Whitaker replied on

February 6, 2019. ECF No. 202.

       Whitaker argues that any evidence of claims included in the original complaint that

have since been abandoned would only distract the jury from consideration of the facts

relevant to the only remaining claim. Defendants respond that evidence of Whitaker's

abandoned claims will support their contention that "plaintiffs case is based on cherry-

picked evidence to support a theory hatched after the eleventh hour once the so-called

'experts' realized that their original theory ... was insupportable." ECF No. 189, at 1.
          '
Whitaker replies that allegations in a complaint are unsupported statements and conclusions
drafted by an attorney to give notice to defendants, not evidence of expert bias or error.

ECF No. 202, at 2.

       The court agrees. Allegations in a complaint are not evidence-they are only

unproven statements of fact that need discovery to be shown true or false. See Md. State

Con£. of NAACP Branches v. Md. Dep't of State Police, 72 F. Supp. 2d 560, 568 (D. Md.

1999) (" . . .inclusion of an event . . .in the complaint does not determine whether evidence of

that event will be admissible or legally significant."). Evidence of bias may be shown any

number of ways; "evidence of dismissed and abandoned claims would potentially confuse

and prejudice the jury." Fallon v. Potter, No. CIV.A. 04-526-JJB, 2008 WL 5395984, at *2

(M.D. La. Dec. 23, 2008).

       Whitaker's Motion in Limine No. 8 is GRANTED.

       It is SO ORDERED .

                                             Entered:


                                      (,! '1'11~ {: 1,4~/,1,

                                             Michael F. Ur~
                                             Chief United States District Judge




                                                2
